Citation Nr: 0213741	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-09 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher rating from an original grant of 
service connection for post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling from October 24, 1989, and as 
70 percent disabling from July 9, 1998.


REPRESENTATION

Appellant represented by:	Lloyd Durnal, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to March 
1967.

This case comes before the Board of Veteran's Appeals (Board) 
from a March 1999 rating decision of the RO, in which service 
connection for PTSD was granted, and a 50 percent rating was 
assigned.  During the pendency of the appeal, a temporary 100 
percent rating was granted because of hospitalization, from 
November 14, 1993, to February 1, 1994.  This temporary 100 
percent evaluation is not in issue.  The disability rating 
was increased to 70 percent effective July 9, 1998.  On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  Between October 24, 1989, and July 8, 1998, the veteran's 
PTSD was manifested by severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with severe impairment in the ability to obtain or retain 
employment.

3.  From July 9, 1998, the veteran's PTSD has been manifested 
by virtual isolation in the community.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, and no 
more, were met from the grant of service connection through 
July 8, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.132, Diagnostic Code 9411 (1996), 4.125 
through 4.130, Diagnostic Code 9411 (2001).

2.  From July 9, 1998, the criteria for a 100 percent 
schedular rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.132, Diagnostic 
Code 9411 (1996), 4.125 through 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to the duty to 
notify and assist.  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that a higher rating can be assigned 
for PTSD.  Such action was accomplished by means of the 
various Supplemental Statements of the Case issued pursuant 
to this claim.  These documents informed the veteran of the 
relevant criteria, and evidence needed, by which a higher 
initial rating for PTSD could be granted.  In addition, a 
letter from the RO, dated in April 2002, specifically set 
forth the VCAA requirements, and the implications of that 
legislation for both the veteran and VA regarding the 
development of evidence, to include VA's duty to assist in 
the securing of evidence, and what the veteran could do to 
help with his claim.  In view of these actions by VA, the 
Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as indicated above, by the various documents 
sent to the appellant.  In addition, in response to queries 
by the RO, the veteran has indicated that he has no 
additional evidence to submit in support of his claim.  The 
Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  

II.  Higher Initial Rating for PTSD

Service connection for PTSD was granted by the RO in March 
1999, at which time a 50 percent rating was granted for the 
period from October 24, 1989, through November 14, 1993, a 
temporary total rating (100 percent) was granted for the 
period from November 15, 1993, through January 31, 1994, and 
a 50 percent rating was assigned as of February 1, 1994.  The 
veteran indicated timely disagreement with these disability 
ratings, and, pursuant to his appeal, a 70 percent rating, 
effective as of July 9, 1998, was granted by the RO in March 
2002.  The Board notes that the provisions of Fenderson v. 
West, 12 Vet. App. 119 (1999), whereby "staged" ratings can 
be awarded for increased compensation claims resulting from 
an original grant of service connection, are for application 
in this instance.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  In addition, during the pendency of this appeal, 
the diagnostic criteria that are used to evaluate mental 
disorders such as PTSD were revised; see 52 FR 52700 (Oct. 8, 
1996), effective November 7, 1996.  In situations in which a 
statute or regulation has been revised during the course of 
an appeal, the version more favorable to the veteran will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Prior to November 7, 1996, a 50 percent rating contemplated 
consider impairment in the ability to establish or maintain 
effective or favorable relationships with people.  A 70 
percent rating contemplated severe impairment of that 
ability, while a 100 percent rating contemplated totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrable inability to 
obtain or retain employment because of psychoneurotic 
symptoms is an independent basis for the award of a 100 
percent rating under the old criteria.  38 C.F.R. §§ 4.16(c), 
4.132, Diagnostic Code 9411, effective prior to November 7, 
1996.

Under the criteria that have been in effect since November 7, 
1996, a 50 percent rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessive 
rituals that interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal hygiene and appearance; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001), 
effective November 7, 1996.

It is unclear whether all records dated prior to 1997 are 
available, as the veteran's prior file was lost, and the 
current file has been rebuilt.  However, many records dating 
back to the grant of service connection in October 1989 are 
contained in the new file, which consists of multiple 
volumes.  The relevant records that are available provide VA 
with sufficient information regarding the time periods at 
issue.  All pertinent records are VA treatment or evaluation 
records.

On a VA social work evaluation in October 1989, the veteran 
had multiple medical problems.  He was reportedly unemployed 
since August 1989.  He was described as embittered and 
hostile, but no psychiatric diagnosis was given.  In April 
1990, the veteran was evaluated by the counseling psychology 
section for possible vocational rehabilitation, with a 
provisional diagnosis of "unemployed - physical 
limitations."  The veteran reported that he did not complete 
high school or obtain a general equivalency diploma (GED) and 
he had no other formal training.  After service, he worked in 
a steel mill as a shipping clerk for 15 years.  The mill 
closed, and he was unemployed for over two years, and he 
found work as a security guard.  He had to give up that job 
because of physical limitations.  A period of self employment 
ended because of the economy and his physical problems.  The 
examiner found the veteran to be alert, oriented, and well 
groomed.  He initially expressed much bitterness and 
hostility related to his life circumstances and admitted to 
continuing depression.  Anger and depression seemed to stem 
from his close identification with his work at the steel mill 
and the loss of that identity.  Potential employability could 
not be projected because of the lack of medical evaluations.  
Occupational problems were related to medical and emotional 
problems.  No psychiatric diagnosis was rendered.

On outpatient appointment in January 1991, the veteran 
reported that his life had improved overall.  He was in a 
euthymic mood, with no complaints of sleep or appetite 
disturbance.  He was not as angry and upset.  The assessment 
was depression and anxiety stable.

In April 1991, the veteran and his wife were seen in the 
mental health clinic on referral from another department.  He 
had been discharged from rehabilitation for post-polio 
syndrome.  He complained of chronic depression and feelings 
of helplessness and hopelessness, suicidal thoughts, and 
crying spells.  During his recent hospitalization, he had met 
someone he had encountered at a military hospital in 1964, 
whom he claimed had psychologically abused him at that time.  
He found confronting the individual again to be very 
traumatic.  He reported increasing crying spells, anxiety, 
increasing thoughts about the past, and increasing depressive 
feelings.  He denied suicidal or homicidal ideations.  He was 
unemployed due to numerous physical problems (post-polio 
syndrome, angina, hypertension, diabetes, and glaucoma were 
listed).  The assessment was anxiety and depression.

In June 1992, the veteran had a VA examination in connection 
with his claim for service connection for PTSD.  The examiner 
stated there was nothing unusual in the veteran's dress or 
behavior.  He complained of post-polio syndrome, being easily 
angered and having trouble controlling his temper, and having 
crying spells.  On examination, his mood showed that he had 
periods when he was depressed and the future looked quite 
bleak.  Crying spells were perhaps once a week.  Memory was 
good.  He had no hallucinations, delusions, or schizophrenic 
trends.  He manifested depression and anxiety.  Insight was 
superficial, and judgment was good.  He had a lot of suicidal 
thoughts and had made some remote attempts, none recently.  
The diagnoses included PTSD and dysthymia.  The examiner 
found him severely impaired in social and vocational 
adaptability as a direct consequence of his psychiatric 
diagnoses and his physical condition.

In November 1993, he was hospitalized by VA for treatment of 
PTSD, exhibiting on admission intrusive thoughts, flashbacks, 
amnesia, significant irritability with angry outbursts 
directed toward other people and at inanimate objects, and 
disrupted sleep.  A temporary 100 percent evaluation for that 
hospitalization has been granted..  In June 1995, a private 
psychologist reported that the veteran's PTSD was chronic and 
severe, along with his dysthymia.  As a result of PTSD and 
associated dysthymia, the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired, and by reasons of neurotic symptoms, 
the reliability, flexibility and efficiency levels were so 
reduced as to result in severe industrial impairment, were 
the veteran physically able to consider work.  If he were 
able to work, his PTSD would decline somewhat, in the 
examiner's opinion.

Mental health clinic records dated in August 1996 show the 
veteran reporting a decrease in irritability on Prozac.  He 
reported sleeping eight to nine hours and feeling rested.  He 
voiced complaints of increased depression and irritability 
with decreased energy and noted passive suicidal ideations at 
times with no plans.  He had good eye contact and related in 
a somewhat gruff manner, becoming more relaxed as the 
interview proceeded.  There were no auditory or visual 
hallucinations, no signs or symptoms of psychosis, and no 
suicidal or homicidal ideations.

In October 1996, the veteran reported his mood as "pretty 
good."  His mood was euthymic, and he demonstrated a sense 
of humor.  He had no signs or symptoms of psychosis, and no 
suicidal or homicidal ideations.  Thoughts were goal-
directed.  Diagnosis was PTSD, and follow-up in two months 
was scheduled.

In December 1996, the veteran brought a letter from his wife 
indicating that she had noticed more depression and 
irritability, increasing over the last few months.  He 
reported being upset at a clerk in the dermatology clinic a 
week before and yelling at her.  He had no psychosis and no 
suicidal or homicidal ideations.  In February 1997, his mood 
was euthymic, as it was in April 1997.  On neither occasion 
did he have psychotic symptoms or suicidal or homicidal 
ideations.

In July 1997, the veteran was upset because he had been 
unable to schedule individual therapy.  He appeared poorly 
motivated to focus on issues and tried to redirect 
questioning.  He was initially upset and cussing, but he 
later apologized for his behavior.  His mood was irritable.  
He was not psychotic and had no suicidal or homicidal 
ideations.

In July 1998, the veteran had an extensive PTSD evaluation by 
VA.  He endorsed the following symptoms: chronic insomnia, 
nocturnal panic, frequent episodes of sleep paralysis, and 
frequent nightmares.  He reported periods of anger out of 
proportion to stimuli and severe chronic irritability.  He 
related episodes of impulsivity and frustration so severe 
that they had interfered with work and social interaction.  
He related startle and increased vigilance.  He related 
chronic concentration problems, rated by him as moderate.  He 
gave a history of chronic anxiety.  He felt detached from 
others and a decreased affective range was evident on 
interview.  He reported chronic depressive symptoms for at 
least two years.  He did not like crowds, but did not relate 
a phobic avoidance of crowds.  On examination, he appeared 
disinhibited.  His affect was anxious, of moderated 
intensity, and constricted.  He was goal-directed and had no 
formal thought disorder.  He had no current active suicidal 
or homicidal ideation.  The impression included PTSD, as well 
as multiple medical problems.  His global assessment of 
functioning (GAF) was 40.

The report of a VA examination that is undated, but that 
appears from a subsequent examination to have been in August 
1998, the predominant mood was one of depression, and affect 
was appropriate to content.  There were no complaints of 
hallucinations and no delusional material.  Insight and 
judgment were adequate.  He had some suicidal ideation but 
denied any intent, and he denied current homicidal ideation.  
A GAF of 50 was assigned.

The report of a September 1998 VA examination shows that the 
veteran cited nightmares and sleep disturbance.  He  rarely 
socialized with other persons.  He indicated that he kept 
wolves for pets, and "walked the perimeter" every night.  
He also indicated that he experienced flashbacks, and had a 
heightened startle reaction.  In addition, the report notes 
that the veteran's wife indicated that the veteran had been 
physically abusive both towards her and their children.

The veteran was again hospitalized by VA in February 2000; 
symptoms noted on admission included a history of sleep 
disturbance with nightmares, intrusive thoughts, 
hypervigilance, depressed and irritable mood state, and 
emotional numbing.  The report of a January 2002 VA social 
and industrial survey shows that the veteran was often 
tearful, and reported suicidal feelings.  His social level of 
functioning was described as "very poor," and he did not 
leave the house other than to go to his VA appointments.  The 
surveyor noted that she had made several home visits to the 
veteran over the years, and that his mental and physical 
condition had "very much declined" over the years.  

The report of a January 2002 VA PTSD examination shows that 
the veteran cited considerable suicidal ideation, although 
denying intent.  The examiner commented that the veteran 
suffered from a profound impairment in social and vocational 
adaptability as a direct consequence of his PTSD, and that 
"he has had recurrent suicidal ideation for a multitude of 
years, although an exact date cannot be given."

Reviewing this evidence from October 1989, the date as of 
which service connection for PTSD was established, it is 
clear that the veteran has multiple problems, both physical 
and psychiatric.  He has been unemployed since 1989, however, 
records dated from 1989 to July 1998 show that the veteran's 
inability to work was primarily due to his physical 
disabilities.  On private evaluation for PTSD in June 1995, 
the examiner found substantial impairment in relationships 
because of PTSD and that the veteran was severely 
industrially impaired, if he were physically able to work.  
Furthermore, that examiner opined that the veteran's PTSD 
would decline somewhat if he were physically able to work.  
Under the rating criteria in effect prior to November 7, 
1996, severe impairment in social adaptability or in the 
ability to obtain or retain employment meets the criteria for 
a 70 percent evaluation.  Although VA treatment records dated 
in 1996 and 1997 do not provide as clear a picture of severe 
impairment due to PTSD, they do show that the veteran 
continued to receive outpatient care on a regular basis, and 
concern expressed by his wife that he was becoming more 
depressed and irritable, in spite of presenting fairly well 
on his appointments.  He demonstrated difficulty adapting to 
circumstances, demonstrated by his outbursts concerning 
medical appointments.  Accordingly, giving the veteran the 
benefit of any reasonable doubt, his PTSD met the criteria 
for a 70 percent rating under the old criteria, from the 
grant of service connection.  

However, the veteran's inability to work was not due solely 
to PTSD, nor was PTSD his only compensable service-connected 
disability, so the criteria for a 100 percent rating under 
the old rating criteria were not met.  See 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996).

Under the new rating criteria, which may be applied only from 
November 7, 1996, the veteran did not have the objective 
symptomatology to warrant a 70 percent evaluation, other than 
a difficulty adapting to stressful circumstances.  He had 
none of the symptoms required to support a 100 percent 
evaluation under the new criteria.

The RO has assigned a 70 percent evaluation effective July 9, 
1998.  At that time, the veteran's GAF was 40.  A GAF of 40 
represents major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood.  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS IV.  The veteran was detached and 
chronically depressed.  On September 1998 VA examination, the 
veteran's wife reported that he had been physically abusive.  
By February 2000, the veteran was reporting nightmares, 
intrusive thoughts, hypervigilance, depressed and irritable 
mood, and emotional numbing.  On January 2002 social and 
industrial survey, the veteran was described as having 
deteriorated by the surveyor, who had interviewed him several 
times over the years.  On January 2002 PTSD examination, the 
veteran was found to suffer "profound" social and 
vocational inadaptability because of PTSD.

Although this evidence is not conclusive, viewing it in the 
light most favorable to the veteran, it may be said to show 
deterioration to the point that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, thus meeting 
the criteria for a 100 percent evaluation under the old 
rating criteria, as of July 9, 1998.   Under the new rating 
criteria, the veteran demonstrated at least an occasional 
danger of hurting others, although the evidence does not show 
that danger to be persistent, required to support a 100 
percent evaluation under the new criteria.  Accordingly, the 
old rating criteria remain more favorable, and the Board 
finds that a 100 percent evaluation for PTSD is warranted 
from July 9, 1998.  


ORDER

A 70 percent rating for PTSD from the initial grant of 
service connection to July 8, 1998, is granted, subject to 
the applicable criteria governing payment of monetary 
benefits.

A 100 percent rating for PTSD is granted from July 9, 1998, 
subject to the applicable criteria governing payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

